Citation Nr: 1410457	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran had active duty service from April 2004 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2011, the Veteran testified  in a travel board hearing before the undersigned.  A transcript of the hearing is of record and has been reviewed.  

The Board reviewed both the Veteran's physical claims file and his virtual records in conjunction with this decision.


FINDING OF FACT

The Veteran's current right shoulder subluxation status-post surgery is related to service. 


CONCLUSION OF LAW

The Veteran's right shoulder subluxation status-post surgery was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim of entitlement to service connection for a right shoulder disability, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background and Analysis

On his formal claim, the Veteran noted that he injured his right shoulder in June 2006, and that his symptoms continued from his in-service injury to the present.  

Service treatment records include a December 2003 enlistment evaluation where the Veteran denied a painful shoulder, arthritis, rheumatism or bursitis.  He had a normal examination of his upper extremities.  In June 2006, the Veteran complained of right shoulder pain.  He had no radicular arm pain, clicking sensation, nor did the shoulder joint feel unstable.  He had pain in the right shoulder joint.  He reported that he had shoulder pain for one month after landing on it while trying to catch a football.  His pain was worse with overhead movements and throwing.  He was assessed with joint pain, "Grade 1 AC joint vs. tendonitis of rotator cuff."  In July 2006, he complained of shoulder pain again, and was assessed with rotator cuff pain.  In July 2007, he reported chronic pain associated with an injury in March 2006.  He stated that for a month the pain was intense and he had limited range of motion, but that these symptoms abated eventually.  He continued to have pain by throwing motion.  He reported pain, catching, and a clicking sensation.  His shoulder felt unstable and would give way.  He continued to have full range of motion.  He was assessed with localized shoulder pain.  A July 2007 consultation report noted complaints of chronic right shoulder pain, with a normal examination.  On evaluation, he had anterior instability, but no capsular tightness.  He was assessed with mechanical shoulder pain and was provided strengthening exercises.  

In September 2007, the Veteran reinjured his shoulder playing basketball.  He had completed physical therapy, and had positive Obrien's (possible labral tear) and positive Hawkins (possible subacromial impingement or rotator cuff tendonitis).  He was given a 30 day profile, and was noted to need an MRI upon redeployment.  His post-deployment, in March 2008, noted the Veteran had right shoulder strain.  He was to "start shoulder strain work up with PMC."

Along with his claim for service connection, the Veteran provided his June 2008 separation medical assessment.  He requested an MRI for his injured shoulder, and he was noted to have a suspected rotator cuff tear in March/April of 2006.  The physician's assistant who signed the medical assessment indicated the Veteran had a "suspected torn right rotator cuff, [but without]  MRI for confirmation."  He was instructed to see a care provider and try to get an "MRI during his six months of medical care after he ETSs."  On his February 2009 claim, he reported he recently had an MRI, and was scheduled for right shoulder surgery.  The MRI is, unfortunately, not of record or available in the virtual records.

During his March 2011 Board hearing, the Veteran stated that he was treated for his right shoulder seven or eight times in service after his initial 2006 injury.  He confirmed that he was told to get an MRI once he was released from service based on his in-service symptoms.  He also explained that he did not report to his first scheduled VA examination because he had moved and requested that he be scheduled for an examination at his closest facility.  When the VA attempted to reschedule the Veteran, he was on a two week National Guard training, and then subsequently had shoulder surgery.  His physician reported that he could not perform the shoulder examination for six months following his March 2009 surgery. 

According to VA records, attempts were made schedule the Veteran for a VA examinations in March 2009, April 2009, and May 2010.  In March 2009,  the "Vet refused exam this location" and the examination was cancelled.  An April 2009 record noted the Veteran had "just recently had surgery and his arm cannot be examined."  In April 2010, the Veteran was notified that he would be scheduled for a VA examination, but a May 2010 VA record documents he failed to report to this examination.  

The claims file contains the operation report for a March 18, 2009, right shoulder reconstruction due to recurrent anterior dislocation.  The Veteran's testimony correlated to the reasons noted by VA for his cancellation of the March and April 2010 VA examinations.  The Veteran did not provide a reason for missing his May 2010 examination, and the VA simply noted he failed to report.  A notification letter from April 2010 that he would be scheduled for the examination is contained in the record.  As such, he did not provide good cause for missing the May 2010 examination, and the claim will be decided based upon the evidence of record in accordance with 38 C.F.R. § 3.655(b). 

During his March 2011 hearing, the Veteran provided additional evidence with a waiver of RO review.  The evidence included a February 2011 letter from a Dr. J.F.H., who indicated he treated the Veteran by providing reconstructive surgery.  Dr. J.F.H. reviewed the Veteran's service records and noted that it was "most likely [his current right shoulder disability] is a result of an injury while on active duty."

Treatment records show a current diagnosis of recurrent right shoulder subluxation and subsequent surgeries.  The Veteran's service treatment records clearly reflect the onset of this condition during active service.  The Veteran's private physician has related his symptoms to his service.  Although the record does not include a VA examination and medical opinion, the claim may be granted on the evidence available.  The Veteran submitted his claim within the first year he was discharged from active service.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991) (noting that a veteran "is entitled to service connection for a disease present in service unless the disease was noted in an examination report at the time of entrance into service or clear and unmistakable evidence shows that the veteran's disease pre-existed service and was not aggravated thereby.)  The Veteran did not report, and a enlistment evaluation did not reveal, a prior right shoulder injury.  Subsequent service treatment records included multiple complaints of right shoulder pain, and a 30-day profile due to right shoulder symptoms.  He was noted on his separation medical assessment to have a possible torn rotator cuff and was instructed to get an MRI within six months of discharge.  Eight months after discharge the Veteran filed a claim for service connection, reported he had undergone an MRI and was scheduled for surgery.  He subsequently underwent two right shoulder surgeries.  

Resolving reasonable doubt in the veteran's favor, the Board views the evidence as supporting the Veteran's claim.  Accordingly, the Board finds that service connection for a right shoulder disability is warranted.  


ORDER

Entitlement to service connection for right shoulder subluxation status-post surgery is granted.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


